THE THIRTEENTH COURT OF APPEALS

                                    13-19-00624-CR


             JOE R. RIOS A/K/A ROMAN JOE RIOS A/K/A ROMAN RIOS
                 A/K/A JOE ROMAN RIOS A/K/A ROMAN J. RIOS
                                     v.
                             THE STATE OF TEXAS


                                  On Appeal from the
                       156th District Court of Bee County, Texas
                       Trial Court Cause No. B-19-2117-0-CR-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

June 30, 2022